Exhibit 10.13

ELIZABETH ARDEN, INC.



2004 Non-Employee Director Stock Option Plan

1.    Purpose.   The purpose of this Plan is to help attract, retain and
compensate highly qualified individuals who are not current employees of
Elizabeth Arden, Inc. (the "Company") as members of the Board of Directors and,
by encouraging ownership of a stock interest in the Company, to gain for the
Company the advantages inherent in directors having a greater personal financial
investment in the Company.



2.    Definitions.   As used herein, the following terms shall have the meanings
indicated:



 

"Annual Meeting Date" means 5:00 p.m. on the date of the annual meeting of the
Company's shareholders at which the Directors are elected.



 

"Board" means the Company's Board of Directors.



 

"Code" means the Internal Revenue Code of 1986, as amended.



 

"Common Stock" means the Common Stock, par value $.01 per share, of the Company.



 

"Company" refers to Elizabeth Arden, Inc., a Florida corporation, or any
successor thereof.



 

"Director" means a member of the Board.



 

"Effective Date" is the date specified in Section 16.1.



 

"Eligible Director" means any person who is a member of the Board and who, is "a
non-employee director" (as defined in Rule 16b-3 of the Exchange Act) of the
Company.



 

"Fair Market Value" of the Common Stock on any date of reference means shall be
determined in good faith by the Board and may, among other methods, be the
Closing Price of the Common Stock on the grant date. For this purpose, the
Closing Price of the Common Stock on any business day shall be (i) if such
Common Stock is listed or admitted for trading on any United States national
securities exchange or is quoted on the National Association of Securities
Dealers Automated Quotations Systems ("NASDAQ"), or if actual transactions are
otherwise reported on a consolidated transaction reporting system, the last
reported sale price of Common Stock on such exchange, NASDAQ or reporting
system, as reported in any newspaper of general circulation; or (ii) if clause
(i) is not applicable, the mean between the high bid and low ask quotations for
the Common Stock as reported by the National Quotation Bureau, Incorporated if
at least two securities dealers have inserted both bid and ask quotations for
the Common Stock on at least 5 of the 10 preceding days.



 

"Option" (when capitalized) means any stock option granted under this Plan.



 

"Option Agreement" means the agreement between the Company and the Optionee for
the grant of an option.



 

"Option Period" means the ten year period between the date an Option is granted
and the expiration date of the Option.



 

"Optionee" means an Eligible Director to whom a stock option is granted under
this Plan or any person who succeeds to the rights of such person under this
Plan by reason of the death of such person.



 

"Plan" shall mean this Non-Employee Director Stock Option Plan for the Company.



 

"Share(s)" shall mean a share or shares of the Common Stock.



3.    Shares and Options.   Subject to Section 11 of this Plan, the maximum
number of shares of Common Stock that may be issued pursuant to Options granted
under the Plan shall be 350,000 shares. Shares of Common Stock shall be made
available for issuance pursuant to the Plan either from shares of Common Stock
reacquired by the Company (either directly or indirectly through an agent,
trustee or other person or entity) or from authorized but unissued shares. Any
shares of Common Stock with respect to which Options have expired or terminated
for any reason other than exercise of such Options, shall again be available for
issuance pursuant to the Plan, to the extent permitted under Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act").



4.    Grants of Options.   Commencing on the 2004 Annual Meeting Date, and
provided that a sufficient number of shares remain available under this Plan,
each Eligible Director who is re-elected to serve as a director on the Annual
Meeting Date shall be granted on the Annual Meeting Date an option to purchase
7,000 shares of the Common Stock, or such other amount as determined by the
Board based on a competitive review of comparable companies. Upon the grant of
each Option, the Company and the Eligible Director shall enter into an Option
Agreement, which shall specify the grant date and the exercise price and shall
include or incorporate by reference the substance of this Plan and such other
provisions consistent with this Plan as the Board may determine. The options to
be granted under this Plan shall be nonqualified stock options (stock options
which do not constitute "incentive stock options" within the meaning of Section
422A of the Code).



5.    Exercise Price.   The exercise price per Share of any Option shall be the
Fair Market Value of the Shares underlying such Option on the date such Option
is granted.



6.    Exercise of Options.   An Option shall be deemed exercised when (i) the
Company has received written notice of such exercise in accordance with the
terms of the Option; (ii) full payment of the aggregate exercise price of the
Shares as to which the Option is exercised has been made; and (iii) arrangements
that are satisfactory to the Board in its sole discretion have been made for the
Optionee's payment to the Company of the amount that is necessary for the
Company to withhold in accordance with applicable Federal or state tax
withholding requirements. The exercise price of any Shares purchased, and any
required tax payment, shall be paid, at the election of the Company, in cash, by
the tender of Shares, or both. If payment is made in cash, it may be made by
certified or official bank check, personal check, money order or wire transfer.
If payment is made by the tender of Shares, the Fair Market Value of each Share
shall be determined as of the day the Shares are tendered for payment or, if no
sale or bid has been made on such date, then on the last preceding day on which
such sale or bid shall have been made. Any excess of the value of the tendered
Shares over the purchase price will be returned to the Optionee as follows:



 

(i) any whole Shares remaining in excess of the purchase price will be returned
to the Optionee in kind, and may be represented by one or more certificates as
determined by the Company in its sole discretion;



 

(ii) any partial Shares remaining in excess of the purchase price will be
returned to the Optionee in cash.



No Optionee shall be deemed to be a holder of any Shares subject to an Option
unless and until a stock certificate or certificates for such Shares are issued
to such person(s) under the terms of the Plan. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as expressly provided in
Section 11 hereof.



7.    Issuance of Shares.   No shares shall be issued and delivered upon
exercise of any Option unless and until in the opinion of the Company's legal
counsel, any applicable registration requirements of the Securities Act of 1933,
as amended, any applicable listing requirements of any national securities
exchange on which stock of the same class is then listed, and any other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been fully complied with. The Company shall
not be required to issue any Shares if the issuance of such Shares would
constitute a violation by the individual exercising the Option or the Company of
any provisions of any law or regulation of any governmental authority, including
without limitation any provisions of the Sarbanes-Oxley Act of 2002, and any
other Federal or state securities laws or regulations. Any determination in this
connection by the Board shall be final, binding and conclusive. The Company
shall not be obligated to take any affirmative action in order to cause the
exercise of an Option, the issuance of Shares pursuant thereto or the grant of
an Option to comply with any law or regulation of any governmental authority
other than the registration of the Shares with the Securities and Exchange
Commission under the Securities Act of 1933, as amended (the "Securities Act").



8.    Vesting; Exercisability.



 

8.1   Each Option granted hereunder on an Annual Meeting Date shall vest and
become nonforfeitable on the third anniversary of that Annual Meeting Date, if
the Optionee has continued to serve as a Director until that date. An Option
shall on that day and thereafter be exercisable, subject only to Section 8.2.



 

8.2   The expiration date of an Option shall be 10 years from the date of grant
of the Option, subject to earlier termination pursuant to Section 10.



9.    Change of Control Provisions.   Notwithstanding any other provision of the
Plan, the following acceleration provisions shall apply in the event of a
"Change of Control" as defined in this Section 9:



 

9.1   Any Option previously granted under the Plan to an Eligible Director on
the date of a "Change in Control" (as defined in Section 9.2) automatically
shall become fully exercisable and vested, subject only to legal restrictions on
the issuance of Shares set forth in Section 13 and the provisions of the next
sentence.



 

9.2   For purposes of Section 9.1, a "Change of Control" shall be deemed to have
occurred upon any of the following events:



 

(a)

a change in control of the Company that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act; or







 

(b)

during any period of two (2) consecutive years, the individuals who at the
beginning of such period constitute the Company's Board of Directors or any
individuals who would be "Continuing Directors" (as hereinafter defined) cease
for any reason (other than due to death or voluntary resignation) to constitute
at least a majority thereof; or



 

(c)

the Company's Common Stock shall cease to be publicly traded after initially
being publicly traded; or



 

(d)

the Board shall approve a sale of all or substantially all of the assets of the
Company, and such transaction shall have been consummated; or



 

(e)

the Board shall approve any merger, consolidation, or like business combination
or reorganization of the Company, the consummation of which would result in the
occurrence of any event described in Section 9.2(a) above, and such transaction
shall have been consummated.



 

For purposes of this Section 9.2, "Continuing Directors" shall mean (x) the
directors of the Company in office on the Effective Date (as defined below) and
(y) any successor to any such director and any additional director who after the
Effective Date was nominated or selected by a majority of the Continuing
Directors (or the Nominating Committee of the Board of Directors of the Company)
in office at the time of his or her nomination or selection.





10.    Termination of Option Period.



 

(a)

An Optionee whose directorship terminates for any reason other than death,
permanent and total disability (as defined in Section 22(e)(3) of the Code) or
retirement from Board service in good standing after age 70, shall be entitled
to exercise any Options which are then exercisable only within the twelve-month
period after the date such director ceases to serve as a Director, provided,
however, that such twelve-month period may be extended with the approval of the
Board, but in no event may an Option be exercised beyond the end of the Option
Period. Any Options that are not exercised within such period shall be null and
void.







 

(b)

In the case of termination of the directorship by reason of the Director's
death, permanent and total disability or retirement from Board service in good
standing after age 70, the Options or any portion thereof which were not
exercisable on the date of termination or retirement shall be accelerated and
become immediately exercisable, and the period to exercise such Options shall be
twelve months, provided, however, that such twelve-month period may be extended
with the approval of the Board, but in no event may an Option be exercised
beyond the end of the Option Period.







 

(c)

The estate of an Optionee who dies, or a person who acquires the right to
exercise an Option, including any portion of such Option which was not
exercisable at the time of death, by bequest or inheritance or by reason of the
death of the Optionee, may exercise the Option only within the twelve-month
period after the death of the Optionee, provided, however, that such
twelve-month period may be extended with the approval of the Board, but in no
event may an Option be exercised beyond the end of the Option Period.







11.    Adjustment of Shares.



 

11.1   If there shall be any change in the Common Stock of the Company or the
capitalization of the Company through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, split up,
spin-off, combination of shares, exchange of shares, dividend in kind or other
like change in capital structure or distribution (other than normal cash
dividends) to shareholders of the Company in order to prevent dilution or
enlargement of participants' rights under the Plan, the Board shall adjust, in
an equitable manner, as applicable, the number and kind of shares that may be
issued under the Plan, the individual limits, the number and kind of shares
subject to outstanding Options, the exercise price applicable to outstanding
Options, and the Fair Market Value of the Common Stock and other value
determinations applicable to outstanding Options. The determination of the Board
as to the foregoing adjustments, if any, shall be conclusive and binding on
participants under the Plan.



 

11.2   Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceedings, whether of a similar
character or otherwise.



   

12.   Transferability of Options.   Each Option shall provide that such Option
shall not be transferable by the Optionee otherwise than by will or the laws or
descent and distribution, and each Option shall be exercisable during the
Optionee's lifetime only by the Optionee.



13.    Issuance of Shares.   As a condition of any sale or issuance of Shares
which have not been registered under the Securities Act upon exercise of any
Option, the Board may require such agreements or undertakings, if any, as the
Board may deem necessary or advisable to assure compliance with any applicable
law or regulation including, but not limited to, the following:



 

(a)

a representation and warranty by the Optionee to the Company, at the time any
Option is exercised, that Optionee is acquiring the Shares to be issued for
investment and not with a view to, or for sale in connection with, the
distribution of any such Shares; and







 

(b)

a representation, warranty and/or agreement to be bound by any legends that are,
in the opinion of the Board, necessary or appropriate to comply with the
provisions of any securities law deemed by the Board to be applicable to the
issuance of the Shares and are endorsed upon the Share certificates.







14.    Administration of the Plan.   The Plan shall be administered by the
Board, which shall have the authority to adopt such rules and regulations and to
make such determinations as are not inconsistent with the Plan and as are
necessary or desirable for the implementation and administration of the Plan,
provided that the Board does not have any discretion with respect to the grant
of options under the Plan.



15.    Interpretation.



 

15.1   If any provision of the Plan should be held invalid or illegal for any
reason, such determination shall not affect the remaining provisions hereof, but
instead the Plan shall be construed and enforced as if such provision had never
been included in the Plan. Without limiting the generality of the foregoing,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors promulgated under the Exchange Act.
To the extent any provision of the Plan or action by the Board hereunder is
inconsistent with the foregoing requirements, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Board.







 

15.2   The determinations and the interpretation and construction of any
provision of the Plan by the Board shall be final and conclusive. This Plan
shall be governed by the laws of the State of Florida. Headings contained in
this Plan are for convenience only and shall in no manner be construed as part
of this Plan. Any reference to the masculine, feminine, or neuter gender shall
be a reference to such other gender as is appropriate.







16.   Term of Plan; Amendment and Termination of the Plan.



 

16.1   This Plan is effective as of May 10, 2004 ("Effective Date"); provided,
however, that within one year after such date, the Plan shall have been approved
by the affirmative vote of the holders of a majority of the shares of Common
Stock present or represented and entitled to vote at a meeting of the Company's
shareholders, or any adjournment thereof at which a quorum is present. This Plan
shall continue in effect until all Options granted hereunder have expired or
been exercised, unless sooner terminated under the provisions relating thereto.
No Option shall be granted after 10 years from the Effective Date. Any Option
granted under this Plan prior to the date that shareholder approval is obtained
pursuant to this Section 16.1 shall be deemed to have been granted as of the
date such shareholder approval is obtained.







 

16.2   The Board may from time to time amend, terminate or suspend the Plan or
any Option; provided, however, that except to the extent provided in Section 10,
no such amendment may (i) without approval by the Company's shareholders,
increase the number of Shares reserved for Options or change the class of
persons eligible to receive Options or involve any other change or modification
requiring shareholder approval under Rule 16b-3 of the Exchange Act; (ii) permit
the granting of Options that expire beyond the maximum 10-year period described
in Section 8.2; or (iii) extend the termination date of the Plan as set forth in
Section 16.1; and, provided further, that except to the extent otherwise
specifically provided in Section 10, no amendment, termination or suspension of
the Plan or any Option issued hereunder shall substantially impair any Option
previously granted to any Optionee without the consent of such Optionee. Any
termination or suspension of the Plan shall not affect Options already granted
and such Options shall remain in full force and effect as if this Plan had not
been terminated or suspended. No Option may be granted while the Plan is
suspended or after it is terminated.







 

16.3   Notwithstanding anything else contained herein, the provisions of this
Plan which govern the number of Options to be awarded to Directors, the exercise
price per share under each such Option, when and under what circumstances an
Option will be granted, and the period within which each Option may be
exercised, shall not be amended more than once every six months (even with
shareholder approval), other than to conform to changes in the Code, or the
rules promulgated thereunder, and under the Employee Retirement Income Security
Act of 1974, as amended, or the rules promulgated thereunder, or with rules
promulgated by the Securities and Exchange Commission.







17.    No Right to Service.   Except as provided in this Plan, no Eligible
Director shall have any claim or right to be granted a stock option under the
Plan. Neither the Plan nor any action pursuant thereto shall be construed as
giving any Eligible Director a right to be retained in the service of the
Company. The adoption of this Plan shall not affect any other compensation,
retirement or other benefit plan or program in effect for the Company.



18.    Reservation of Shares.   The Company, during the term of the Plan, will
at all times reserve and keep available a number of Shares as shall be
sufficient to satisfy the requirements of the Plan.



 

As adopted by the Board of Directors on May 10, 2004, and as amended on November
2, 2006 and October 28, 2014.





